Case: 15-41722      Document: 00513804071         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41722
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee
v.

JUAN CASTRO-CASTRO, also known as Jorge Castro-Valdes, also known as
Jorge Castro-Valdez, also known as Juan Jose Rivera-Castro,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-661-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Castro-Castro raises an
argument that is foreclosed by United States v. Gonzalez-Longoria, 831 F.3d
670, 672 (5th Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No.
16-6259). In Gonzalez-Longoria, we held that 18 U.S.C. § 16(b), which defines
a crime of violence when incorporated by reference into U.S.S.G.
§ 2L1.2(b)(1)(C), is not unconstitutionally vague on its face in light of Johnson


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41722   Document: 00513804071    Page: 2   Date Filed: 12/20/2016


                               No. 15-41722

v. United States, 135 S. Ct. 2551 (2015). Accordingly, the motion for summary
affirmance is GRANTED, the alternative motion for an extension of time in
which to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                     2